Title: From John Adams to Boston Patriot, 26 May 1809
From: Adams, John
To: Boston Patriot


				
					Sirs, 
					Quincy, May 26, 1809.
				
				In pamphlet, page 27, it is said that the great alteration
in public opinion had put it completely in the power of
our executive to control the machinations of any future
public agent, of France. Therefore Philadelphia was a
safer scene of negotiation than Paris.
Mr. Hamilton’s erroneous conceptions of the public
opinion may be excused by the considerations that he was
not a native of the United States; that he was born and bred in the West Indies, till he went to Scotland, for education, where he spent his time in a seminary of learning,
till seventeen years of age; after which no man ever perfectly acquired a national character; then entered a college at Newyork, from whence he issued into the army
as an aid de camp. In these situations he could scarcely
acquire the opinions, feelings, or principles of the American people. His error may be excused by the further
consideration, that his time was chiefly spent in his pleasures, in his electioneering visits, conferences and correspondences, in propagating prejudices against every man
whom he thought his superior in the public estimation;
and in composing ambitious reports upon finance, while
the real business of the treasury was done by Duer, by Woolcot, and even, for some time and in part, by Tenche
Coxe.
His observation that “France will never be without secret agents,” is true: and it is equally true that England
will always have secret agents and emissaries too, “That
her partizans among our own citizens, can much better
promote her cause than any agents she can send, is also
true:” but it is at least equally true of the partizans of
Great Britain. We have seen, in the foregoing papers,
glaring and atrocious instances of the exertions of her
public agents, secret emissaries and partizans among our
citizens. But none have yet been mentioned that bear
any comparison, in point of guilt and arrogance, with
those of all kinds that have been exhibited within the last
two or three years. My worthy fellow-citizens! Our form of government,
inestimable as it is, exposes us more than any other to the
insidious intrigues and pestilented influence of foreign nations. Nothing but our inflexible neutrality can preserve
us. The public negotiations and secret intrigues of the
English and the French have been employed, for centuries, in every court and country of Europe. Look back
to the history of Spain, Holland, Germany, Russia, Sweden, Denmark, Prussia, Italy, and Turkey, for the last
hundred years. How many revolutions have been caused!  How many emperors and kings have fallen victims to the
alternate triumphs of parties excited by Englishmen or
Frenchmen? And can we expect to escape the vigilant
attention of politicians so experienced, so keen sighted,
and so rich? If we convince them that our attachment
to neutrality is unchangeable, they will let us alone: but
as long as a hope remains, in either power, of seducing
us to engage in war on his side and against his enemy,
we shall be torn and convulsed by their manœuvres.
Never was there a grosser mistake of public opinion
than that of Mr. Hamilton. The great alteration in public opinion had not then, nor has it yet, taken place. The
French republic still existed: The French people were
still considered as struggling for liberty, amidst all their
internal revolutions, their conflicts of parties, and their
bloody wars against the coalitions of European powers.
Monarchy, empire, had not been suggested. Bonaparte
had appeared only as a soldier; had acted on the public
stage in no civil or political employment. A sense of
gratitude, for services rendered us in our revolution, by
far more sincere and ardent than reason or justice could
warrant, still remained on the minds, not only of our
republicans, but of great numbers of our soundest federalists. Did Mr. Hamilton recollect the state of our presses?
Recollect the names and popular eloquence of the editors
of the opposition papers?—That scoffing, scorning wit,
and that caustic malignity of soul which appeared so remarkably in all the writings of Thomas Paine and Callender, which to the disgrace of human nature, never fails
to command attention and applause? The members of
the Senate and House, who were decided against the administration, their continual intercourse & communications with French emissaries? The hideous clamor against
the alien law, and sedition law, both considered as levelled
entirely against the French and their friends, and the
surrender according to the British treaty, of the Irish murderer Nash, imposed upon the public for Jonathan Robbins? Did he recollect the insurrection in Pennsylvania.
The universal and perpetual inflammatory publications against the land tax, stamp tax, coach tax, excise law,
and eight per cent loa? Did he never see nor hear of
the circular letters of members of Congress from the middle and southern states? Did he know nothing of the biting sarcasms, the burning rage against himself and his
own army? Did he know nothing of a kind of journal
that was published of every irregular act of any officer or
soldier, of every military punishment that was inflicted,
under the appellation of the Cannibal’s Progress? Did he
see nothing of the French cockades ostentatiously exhibited against the American cockades?
Had a French minister been seen here with his suite,
he would have been instantly informed of every source
and symptom of discontent. Almost every Frenchman
upon the continent, and they were then numerous in all
the states, would have been employed in criminating the American government, in applauding the condescension of
the French Directory, and the friendly, conciliating disposition of the French nation. Nothing could have been
kept secret. the popular clamor for peace on any terms
would have been very difficult, if not impossible, to resist.
The multitude in Philadelphia, as it was, were almost as
ripe to pull me out of my house as they had been to dethrone Washington in the time of Genet. Even the night
of the fast day, the streets were crouded with multitudinous assemblies of the people, especially that before my
door, and kept in order only, as many people thought,
by a military patrol, ordered, I believe, by the Governor
of Pennsylvania.
In these circumstances, it was my opinion, and it is so
still, it was infinitely better to conduct the negociation at
Paris than in Philadelphia. But if this was and is an error, it was certainly not of such consequence as Hamilton
thought fit to represent it. If it was an error, I humbly
conceive it would have better become Mr. Hamilton to
have been silent, than to endeavor to make it unpopular—since the step was taken and irrevocable, when he wrote.
But the real truth is, he was in hopes, as well as Mr.
Liston, that the French government would neither send a minister here nor receive one there—in short, that they
would have gone to war with us. If we had waited for
a minister here, much time would have been lost: our
little naval force under Talbot, Truxton, Decatur, Little,
&c. was doing wonders in protecting our commerce, and
in fighting and capturing French ships of war. Some of
our citizens were not wanting in irritating expressions of
exultation and triumph, particularly in parading a French
national ship that had been captured by Decatur up the
Delaware, in sight of all the citizens of Philadelphia,
with the French national colors reversed under our American flag. Hamilton hoped that such provocations
would produce an irreconcileable breach and a declaration
of war. He was disappointed and lost the command of
his army. Hinc illæ Lacrimæ!
There were other circumstances of more serious and
solid importance, indicative of public opinion, which Mr.
Hamilton, if he had been a vigilant and sagacious statesman, could not have overlooked. The venerable patriarchs, Pendleton and Wythe, of Virginia, openly declaimed for peace; the former came out in print with his
name, protesting against a war with our sister republic of
France. General Heath came out with an address to the
public in Massachusetts, declaring that every man he met
was decidedly for peace. When the election was coming
on, the legislature of Massachusetts dare not trust the people, either at large or in districts, to choose electors, but
assumed that office to themselves. In New-York, the
great interest and vast bodies of people, who are supposed
to follow or direct the two great families of Clintons and
Livingstons, aided by all the address and dexterity of
Aaron Burr, was decidedly for peace with France. In
Pennsylvania, Governor M’Kean, with his majority of
thirty thousand votes, or in other words, at the head of
the two vast bodies of Germans and Irish, reinforced by
great numbers of English Presbyterians, Quakers and Anabaptists, were decidedly against a war with France.
After enumerating all these symptoms of the popular
bias, it would be frivolous to enlarge upon the conversations of which I was informed at taverns and insurance
offices, threatening violence to the President by pulling
him out of his chair, upon the French cockades that were
every where paraded before my eyes, in opposition to the
black cockade, or upon the declarations and oaths, which
I know were made by no small numbers, that if we went
to war with France, and the French should come here,
they would join them against the federalists and the English. These things I recollect with grief, because they do
no honor to our country: but I must say they disgrace
it no more than many more solemn actions and declarations of the opposite party against France, and in favor of
England, have done within the last twelve months.
In these circumstances, it was the height of folly to say
as Hamilton says, that it would have been safer to negotiate at Philadelphia than at Paris. As to our ambassador’s
being overawed in Paris, by any finesse of politicians, or
triumphs of the French arms: We must take care to send
men who are equal to such trials. The French have not,
as yet, gained any great and unjust advantages of us by
all their policy. Our envoys were precisely instructed.
Every article was prescribed that was to be insisted on as
an ultimatum. In a treaty they could not depart from a
punctilio. A convention they might make, as they did,
at their own risque. But the President and Senate were
under no obligation to ratify it. Had it betrayed a single
point of essential honor or interest, I would have sent it
back, as Mr. Jefferson did the treaty with England, without laying it before the Senate. If I had been doubtful,
the Senate would have decided.Where, then, was the danger of this negotiation? No
where but in the disturbed imagination of Alexander
Hamilton. To me only it was dangerous. To me, as
a public man, it was fatal, and that only because Alexander Hamilton, was pleased to wield it as a poisoned weapon,
with the express purpose of destroying. Though I owe
him no thanks for this, I most heartily rejoice in it, because it has given me eight years, incomparably the happiest of my life: whereas, had I been chosen president again, I am certain I could not have lived another year.
It was utterly impossible that I could have lived through
one year more of such labors and cares as were studiously
and maliciously accumulated upon me, by the French faction and the British faction; the former aided by the republicans, and the latter by Alexander Hamilton, and
his satellites.
				
					John Adams.
				
				